        Case 2:19-bk-16090-VZ Doc 8 Filed 06/11/19 Entered 06/11/19 10:13:31                                          Desc
                             van21:Ord Dism(odspb) Page 1 of 1
Form odspb−odspab/autodismi
Rev. 06/2017

                                           United States Bankruptcy Court
                                             Central District of California
                                           255 East Temple Street, Los Angeles, CA 90012

                          ORDER AND NOTICE OF DISMISSAL FOR
                  FAILURE TO FILE SCHEDULES, STATEMENTS AND/OR PLAN
    DEBTOR INFORMATION:                                                             BANKRUPTCY NO. 2:19−bk−16090−VZ
    Claire M Almeda
                                                                             CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−7916
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 6/11/19


    Address:
    322 Culver Blvd Apt 331
    Playa Del Rey, CA 90293


It appearing that the debtor(s) in the above−captioned case has failed to file all the documents required under FRBP 1007 or
3015(b) within 14 days after the filing of the petition and no motion for an order extending the time to file the required documents
has been timely filed in accordance with FRBP 1007(a)(5) or 3015(b),


       IT IS HEREBY ORDERED THAT:

       1)      The case is dismissed.

       2)      The automatic stay is vacated.

       3)      Any discharge entered in this case is vacated.

       4)      The Court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all
               issues arising under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent
               provided by law.




                                                                                  By the Court,
Dated: June 11, 2019                                                              Kathleen J. Campbell
                                                                                  Clerk of Court




Form odspb−odspab/autodismi Rev. 06/2017                                                                                     8 / AUT
